                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     ABERDEEN DIVISION

    16 FRONT STREET LLC and                                                                             PLAINTIFFS
    C. RICHARD COTTON

    V.                                                                              NO. 1:14-CV-183-DMB-DAS

    MISSISSIPPI SILICON, LLC, and
    GARY C. RIKARD, Executive Director,
    Mississippi Department of Environmental
    Quality, in his Official Capacity and as
    Executive Director of the Mississippi
    Environmental Quality Permit Board                                                               DEFENDANTS


                                            ORDER OF DISMISSAL

           Before the Court in this Clean Air Act action is the parties’ “Joint Motion to Dismiss

without Prejudice.” Doc. #155.

                                                         I
                                                 Procedural History

           Of relevance to this order,1 on September 29, 2014, 16 Front Street LLC and C. Richard

Cotton filed their original complaint against Mississippi Silicon (“MS Silicon”), alleging federal

question jurisdiction under 42 U.S.C. § 7604(a)(3) of the Clean Air Act (“CAA”). Doc. #1 at ¶ 6.

The plaintiffs alleged that MS Silicon was constructing a new major emitting facility, a silicon

manufacturing plant, without a permit in violation of the CAA and Mississippi state regulations.

Id. at ¶¶ 65–68. The plaintiffs claimed that deficiencies in the permitting process of the Mississippi

Department of Environmental Quality (“MDEQ”) violated procedural requirements regarding

public participation imposed by the CAA and its implementing regulations and that MS Silicon’s




1
    A more detailed procedural history is set forth in this Court’s July 30, 2015, order. See Doc. #111 at 5–11.
ongoing construction of the plant deviated from the materials MS Silicon submitted to MDEQ in

its permit application. Id. at ¶¶ 25–60, 66–67.

       On January 23, 2015, the plaintiffs filed an amended complaint pursuant to Rule

15(a)(1)(B), adding as a defendant Gary Rikard, in his official capacity as Executive Director of

MDEQ and its Permit Board. Doc. #69. The amended complaint contained essentially the same

allegations against MS Silicon as the original complaint and added a claim that MDEQ, in the

process of granting MS Silicon’s permit application, violated the CAA. Id. at ¶¶ 79–86.

       On July 30, 2015, this Court dismissed for lack of subject matter jurisdiction the claims

against MS Silicon. Doc. #111. Approximately five months later, the Court dismissed the claims

against Rikard on the ground that “[b]ecause this Court lacked jurisdiction at the time the original

complaint was filed, the time-of-filing rule compels the conclusion that this Court lacks

jurisdiction over the amended complaint.” Doc. #123. The plaintiffs appealed both orders. Doc.

#124. On March 30, 2018, the Fifth Circuit affirmed the dismissal of MS Silicon but reversed the

dismissal of Rikard and remanded for further proceedings. 16 Front Street, L.L.C. v. Miss. Silicon,

L.L.C., 886 F.3d 549, 561 (5th Cir. 2018).

       Following remand, the parties, referring to ongoing settlement discussions, sought and

received three separate stays. See Docs. #148, #151, #154. Finally, on November 30, 2018, the

plaintiffs filed a “Joint Motion to Dismiss without Prejudice,” Doc. #155, and an accompanying

memorandum, Doc. #156. Rikard filed a “Notice of Endorsement” for both the motion and the

memorandum. Doc. #157; Doc. #158.

                                               II
                                             Analysis

       The parties’ joint motion asks that the Court dismiss the proceedings without prejudice and

also enter an agreed order of dismissal. Doc. #155. As grounds for the requested relief, the parties

                                                  2
represent that “MS Silicon has applied for a major modification of its … permit such that there is

a new opportunity for public participation in connection with the requested modification.” Doc.

#156 at 3.

        Except under circumstances not at issue here, “an action may be dismissed at the plaintiff’s

request only by court order, on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2).

The Court believes that the terms of dismissal here—dismissal without prejudice to allow the

plaintiffs to challenge MS Silicon’s new permit application—are proper under the circumstances.

However, the Court declines to enter the proposed agreed order of dismissal, which includes

unnecessary verbiage and numerous recitations which have no discernible legal effect.

        Accordingly, the joint motion to dismiss [155] is GRANTED in Part and DENIED in

Part. The motion is GRANTED to the extent it seeks dismissal of this action without prejudice.

The motion is DENIED to the extent it asks the Court to enter the parties’ proposed agreed order.

This action is DISMISSED without prejudice. The Clerk of the Court is directed to close this

case.

        SO ORDERED, this 6th day of December, 2018.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
